EXHIBIT 10.1

EXECUTION VERSION

 

AMENDED AND RESTATED RECEIVABLE SALE AGREEMENT

 

DATED AS OF JANUARY 19, 2012

 

AMONG

 

FERRELLGAS, L.P.
AND
BLUE RHINO GLOBAL SOURCING, INC.,

 

AS ORIGINATORS,

 

AND

 

FERRELLGAS RECEIVABLES, LLC,

 

AS BUYER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Article I PURCHASE AND CONTRIBUTION

 

2

Section 1.1.

Purchase of Receivables

 

2

Section 1.2.

Payment for the Purchases

 

2

Section 1.3.

Deemed Collections

 

4

Section 1.4.

Payments and Computations, Etc.

 

4

Section 1.5.

Intention of the Parties

 

4

Section 1.6.

Characterization

 

5

Article II PAYMENTS

 

6

Section 2.1.

Ordinary Course

 

6

Section 2.2.

Payment Rescission

 

6

Article III REPRESENTATIONS AND WARRANTIES

 

6

Section 3.1.

Representations and Warranties of Originators

 

6

Article IV CONDITIONS OF PURCHASE

 

10

Section 4.1.

Conditions Precedent to Purchase

 

10

Article V COVENANTS

 

10

Section 5.1.

Financial Reporting

 

10

Section 5.2.

Certificates; Other Information

 

11

Section 5.3.

Notices

 

11

Section 5.4.

Compliance with Laws

 

12

Section 5.5.

Preservation of Existence, Etc.

 

12

Section 5.6.

Payment of Obligations

 

13

Section 5.7.

Audits

 

13

Section 5.8.

Keeping of Records and Books

 

13

Section 5.9.

Compliance with Contracts and Credit and Collection Policy

 

14

Section 5.10.

Ownership

 

14

Section 5.11.

Purchasers’ Reliance

 

14

Section 5.12.

Collections

 

14

Section 5.13.

Negative Covenants of Originators

 

15

Article VI ADMINISTRATION AND COLLECTION

 

16

Section 6.1.

Designation of Servicer

 

16

Section 6.2.

Duties of Servicer

 

16

Section 6.3.

Servicing Fee

 

16

Article VII TERMINATION EVENTS

 

17

Section 7.1.

Termination Events

 

17

Section 7.2.

Remedies

 

18

Article VIII INDEMNIFICATION

 

18

Section 8.1.

Indemnities by Originators

 

18

Section 8.2.

Other Costs and Expenses

 

20

Article IX MISCELLANEOUS

 

21

Section 9.1.

Waivers and Amendments

 

21

Section 9.2.

Notices

 

21

Section 9.3.

Protection of Ownership Interest of Buyer

 

21

Section 9.4.

Confidentiality

 

22

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 9.5.

Bankruptcy Petition

 

22

Section 9.6.

Limitation of Liability

 

23

Section 9.7.

CHOICE OF LAW

 

23

Section 9.8.

CONSENT TO JURISDICTION

 

23

Section 9.9.

WAIVER OF JURY TRIAL

 

23

Section 9.10.

Integration; Binding Effect; Survival of Terms

 

24

Section 9.11.

Counterparts; Severability; Section References

 

24

Section 9.12.

No Novation as to Ferrellgas

 

24

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED RECEIVABLE SALE AGREEMENT

 

THIS AMENDED AND RESTATED RECEIVABLE SALE AGREEMENT dated as of January 19, 2012
is entered into by and among Ferrellgas, L.P., a Delaware limited partnership
(“Ferrellgas” or an “Originator”), Blue Rhino Global Sourcing, Inc., a Delaware
corporation (“Blue Rhino” or an “Originator”), and Ferrellgas Receivables, LLC,
a Delaware limited liability company (“Buyer”).  Unless defined elsewhere
herein, capitalized terms used in this Agreement shall have the meanings
assigned to such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

A.            Ferrellgas and Buyer have previously executed and delivered that
certain Receivable Sale Agreement dated as of April 6, 2010 (the “Existing Sale
Agreement”), pursuant to which Ferrellgas has been selling and contributing
certain accounts receivable owed to it to Buyer.

 

B.            Blue Rhino desires to begin selling certain accounts receivable
owed to it to Buyer, and Buyer wishes to begin purchasing such accounts
receivable.  Accordingly, the Originators and Buyer wish to amend and restate
the Existing Sale Agreement in its entirety to, among other things, add Blue
Rhino as an Originator thereunder.

 

C.            Each of the Originators and Buyer intend the transactions
contemplated hereby to be a true sale or, as applicable, a true contribution of
such Originator’s Receivables and the associated Related Security from such
Originator to Buyer, providing Buyer with the full benefits of ownership of the
Receivables and the associated Related Security, and the Originators and Buyer
do not intend these transactions to be, or for any purpose to be characterized
as, loans from Buyer to either or both of the Originators.

 

E.             From time to time after the date hereof, Buyer will sell
undivided interests in the Receivables and in the associated Related Security
and Collections pursuant to that certain Receivables Purchase Agreement dated as
of January 19, 2012 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Purchase Agreement”) among
Buyer, as seller, Ferrellgas, as initial Servicer, the Purchasers (as defined
therein) and Co-Agents (as defined therein) from time to time party thereto and
Wells Fargo Bank, N.A. or any successor administrative agent appointed pursuant
to the terms of the Purchase Agreement, as administrative agent for the
Purchasers (in such capacity, the “Administrative Agent”).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Originators and Buyer, do hereby agree to
amend and restate the Existing Sale Agreement, without constituting a novation
as to Ferrellgas, in its entirety as set forth herein:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
PURCHASE AND CONTRIBUTION

 

Section 1.1.            Purchase of Receivables. In consideration for the
Purchase Price and upon the terms and subject to the conditions set forth
herein, (a) effective as of its Applicable Closing Date, each Originator does
hereby sell, assign, transfer, set-over and otherwise convey to Buyer, without
recourse (except to the extent expressly provided herein), and Buyer does hereby
purchase from such Originator, all of such Originator’s right, title and
interest in and to all Receivables originated by it and existing as of the close
of business on the Business Day immediately prior to such Applicable Closing
Date, together, in each case, with all Related Security relating thereto and all
Collections thereof and (b) from and after its Applicable Closing Date, each
Originator hereby agrees to sell, assign, transfer, set-over and otherwise
convey to Buyer, without recourse (except to the extent expressly provided
herein), and Buyer hereby agrees to purchase from such Originator, all of such
Originator’s right, title and interest in and to all Receivables originated by
it from and after its Applicable Closing Date, together, in each case, with all
Related Security relating thereto and all Collections thereof.  In accordance
with the preceding sentence, Buyer shall acquire all of each Originator’s right,
title and interest in and to all Receivables originated by it and existing as of
the close of business on the Business Day immediately prior to its Applicable
Closing Date and thereafter arising through and including the Termination Date,
together with all Related Security relating thereto and all Collections thereof,
and Buyer shall be obligated to pay the Purchase Price for each Receivable, its
Related Security and Collections in accordance with Section 1.2.  In connection
with the payment of the Purchase Price for any Receivable purchased hereunder,
Buyer may request that the applicable Originator deliver, and such Originator
shall deliver, such approvals, opinions, information, reports or documents as
Buyer may reasonably request, it being understood that Buyer will not request
supplemental opinions more than once every 5 years except in connection with a
material change in applicable law or a material amendment to this Agreement.

 

Section 1.2.            Payment for the Purchases  (a) The Purchase Price for
the Purchase of Receivables originated by each Originator that are in existence
on the close of business on the Business Day immediately preceding its
Applicable Closing Date (its “Initial Cutoff Date”) shall be payable in full by
Buyer to such Originator on its Applicable Closing Date, and shall be paid to
such Originator in the following manner:

 

(i)            by delivery of immediately available funds, to the extent of
funds made available to Buyer in connection with its subsequent sale of an
interest in such Receivables to the Purchasers under the Purchase Agreement, and

 

(ii)           the balance, by the incurrence of a subordinated revolving loan
from the applicable Originator to Buyer (a “Subordinated Loan”) in an amount not
to exceed the lesser of (A) the remaining unpaid portion of such Purchase Price,
and (B) the maximum Subordinated Loan that could be borrowed without rendering
Buyer’s Net Worth to be less than the Required Capital Amount.  Each Originator
is hereby authorized by Buyer to endorse on the schedule attached to its
Subordinated Note an appropriate notation evidencing the date and of the
incurrence of each advance thereunder, as well as the date of each payment with
respect thereto, provided that the failure to make such notation shall not
affect any obligation of Buyer thereunder.

 

2

--------------------------------------------------------------------------------


 

The Purchase Price for each Receivable coming into existence after the
applicable Originator’s Initial Cutoff Date shall be due and owing in full by
Buyer to such Originator or its designee on the date each such Receivable comes
into existence (except that Buyer may, with respect to any such Purchase Price,
offset against such Purchase Price any amounts owed by such Originator to Buyer
hereunder and which have become due but remain unpaid) and shall be paid to such
Originator in the manner provided in the following paragraphs (b), (c) and (d)).

 

(b)           With respect to any Receivables coming into existence after the
applicable Originator’s Initial Cutoff Date, on each Monthly Payment Date, Buyer
shall pay the Purchase Price therefor to each Originator in accordance with
Section 1.2(d) (in the case of Ferrellgas only) and in the following manner:

 

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in such Receivables
to the Administrative Agent for the benefit of the Purchasers under the Purchase
Agreement, or other cash on hand; and/or

 

second, by increasing the amount of the Subordinated Loan, provided that (i) the
increase of any such Subordinated Loan shall be subject to the provisions set
forth in Section 1.2(a)(ii) and (ii) the Subordinated Loan of Blue Rhino shall
be increased to fully satisfy Buyer’s obligation to pay the Purchase Price to
Blue Rhino for Receivables originated by it prior any increase in the
Subordinated Loan of Ferrellgas; and/or

 

third, solely in the case of Receivables originated by Ferrellgas, by accepting
such Receivables as a contribution to Buyer’s capital; provided that no such
capital contribution shall be made from and after the date on which Ferrellgas
notifies Buyer in writing that it has designated a date as the Termination Date.

 

Subject to the limitations set forth in Section 1.2(a)(ii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date.  The Subordinated Loans made by each Originator
shall be evidenced by, and shall be payable in accordance with the terms and
provisions of its Subordinated Note and shall be payable solely from funds which
Buyer is not required under the Purchase Agreement to set aside for the benefit
of, or otherwise pay over to, the Administrative Agent, the Co-Agents or the
Purchasers.

 

(c)           From and after the Termination Date, no Originator shall be
obligated to sell Receivables to Buyer but may, at its option, sell Receivables
if such Originator reasonably determines that the Purchase Price therefor will
be satisfied with funds available to Buyer from sales of interests in the
Receivables pursuant to the Purchase Agreement, Collections, proceeds of
Subordinated Loans, other cash on hand or otherwise.

 

(d)           Although the Purchase Price for each Receivable coming into
existence after the applicable Initial Cutoff Date shall be due and payable in
full by Buyer to the applicable Originator on the date such Receivable comes
into existence, settlement of the Purchase Price between Buyer and such
Originator shall be effected on a monthly basis on Monthly Payment Dates with
respect to all Receivables coming into existence during the same Calculation
Period and based on the information contained in the Monthly Report delivered by
the Servicer pursuant

 

3

--------------------------------------------------------------------------------


 

to Article VIII of the Purchase Agreement for the Calculation Period then most
recently ended.  Although settlement shall be effected on Monthly Payment Dates,
increases or decreases in the amount owing under the applicable Subordinated
Note made pursuant to Section 1.2(b) and any contribution of capital by
Ferrellgas to Buyer made pursuant to Section 1.2(b) shall be deemed to have
occurred and shall be effective as of the last Business Day of the Calculation
Period to which such settlement relates.  Notwithstanding the foregoing, on any
date that the Aggregate Capital increases, the Buyer shall pay to the
Originators, in the aggregate, the amount of such increase in partial settlement
of the purchase of Receivables.

 

(e)           Each contribution of a Receivable by Ferrellgas to Buyer shall be
deemed to be a Purchase of such Receivable by the Buyer for all purposes of this
Agreement. Buyer hereby acknowledges that Ferrellgas shall have no obligations
to make further capital contributions to Buyer, in respect of Ferrellgas’ equity
interest in the Buyer or otherwise in order to provide funds to pay the Purchase
Price to Ferrellgas under this Agreement or for any other reason.

 

Section 1.3.            Deemed Collections.  If on any day the Outstanding
Balance of a Receivable is either (i) reduced as a result of any defective or
rejected goods or services, any cash discount or any adjustment by the
applicable Originator, or (ii) reduced or cancelled as a result of a setoff in
respect of any claim by any Person (whether such claim arises out of the same or
a related transaction or an unrelated transaction), the applicable Originator
shall be deemed to have received on such day a Collection of such Receivable in
the amount of such reduction or cancellation.  If on any day any of the
representations or warranties in Section 3.1(h), (i), (j), (r) or (t) is no
longer true with respect to any Receivable, the applicable Originator shall be
deemed to have received on such day a Collection of such Receivable in full.

 

Section 1.4.            Payments and Computations, Etc.

 

(a)           All amounts to be paid or deposited by Buyer hereunder (except
amounts payable by increasing the outstanding principal balance under a
Subordinated Note) shall be paid or deposited to the applicable Originator’s
Account on the day when due in immediately available funds.  All amounts to be
paid or deposited by an Originator hereunder shall be paid or deposited to the
Facility Account in accordance with the terms hereof on the day when due in
immediately available funds.

 

(b)           In the event that any payment owed by any Person hereunder becomes
due on a day that is not a Business Day, then such payment shall be made on the
next succeeding Business Day.

 

(c)           If any Person fails to pay any amount hereunder when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid
in full; provided, however, that such Default Fee shall not at any time exceed
the maximum rate permitted by applicable law.

 

Section 1.5.            Intention of the Parties.  It is the intention of the
parties hereto that the contribution and the sale of the Receivables hereunder,
shall constitute sales, contributions or other outright conveyances which are
absolute and irrevocable and provide Buyer with the full benefits of ownership
of the Receivables and the associated Related Security.  The sale and
contribution of the Receivables hereunder are made without recourse to the
applicable

 

4

--------------------------------------------------------------------------------


 

Originator; provided, however, that (i) each Originator shall be liable to Buyer
for all representations, warranties, covenants and indemnities made by such
Originator pursuant to the terms of the Transaction Documents to which such
Originator is a party, and (ii) such sale and contribution do not constitute and
are not intended to result in an assumption by Buyer or any assignee thereof of
any obligation of such Originator or any other Person arising in connection with
the Receivables, the related Contracts and/or other associated Related Security
or any other obligations of such Originator.  In view of the intention of the
parties hereto that the conveyances of the Receivables made hereunder shall
constitute sales, contributions or other outright conveyances thereof rather
than loans secured thereby, each Originator agrees that on or prior to its
Applicable Closing Date, it has marked or will mark its master data processing
records relating to the Receivables originated by it with a legend acceptable to
Buyer and to the Administrative Agent (as Buyer’s assignee), evidencing that
Buyer owns the Receivables as provided in this Agreement and to note in its
financial statements that the Receivables have been sold or contributed, to
Buyer and have been further sold or pledged to the Administrative Agent.  Each
Originator authorizes Buyer or the Administrative Agent (as Buyer’s assignee) to
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate to perfect and maintain the perfection of Buyer’s ownership of
the Receivables and the associated Related Security.

 

Section 1.6.            Characterization.

 

(a)           If, notwithstanding the intention of the parties expressed in
Section 1.5, a court of competent jurisdiction shall characterize any sale or
contribution by an Originator to Buyer of Receivables hereunder as a secured
loan and not a sale, or such sale shall for any reason be ineffective or
unenforceable, then this Agreement shall be deemed to constitute a security
agreement under the UCC and other applicable law.  For this purpose and without
being in derogation of the parties’ intention that each sale or contribution, as
applicable, of Receivables hereunder shall constitute a true sale or
contribution, as applicable, thereof, each Originator hereby grants to Buyer a
valid and perfected security interest in all of such Originator’s right, title
and interest in, to and under all Receivables now existing and hereafter
arising, and in all Collections and Related Security with respect thereto, the
Servicer’s Concentration Account, all other rights and payments relating to the
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been made in an amount equal to the Purchase
Price of the Receivables originated by such Originator together with all other
obligations of such Originator hereunder, which security interest shall be prior
to all other Adverse Claims thereto.  Buyer and its assigns shall have, in
addition to the rights and remedies which they may have under this Agreement,
all other rights and remedies provided to a secured creditor under the UCC and
other applicable law, which rights and remedies shall be cumulative, each
Originator hereby authorizes Buyer (or any of its assigns), within the meaning
of Section 9-509 of any applicable enactment of the UCC, as secured party, to
file, without the signature of the debtor, the UCC financing statements
contemplated hereby.

 

(b)           Each Originator acknowledges that Buyer, pursuant to the Purchase
Agreement, shall assign to the Administrative Agent, for the benefit of the
Agents and the Purchasers thereunder, all of its rights, remedies, powers and
privileges under this Agreement and that the Administrative Agent may further
assign such rights, remedies, powers and privileges to the extent permitted in
the Purchase Agreement.  Each Originator agrees that the Administrative

 

5

--------------------------------------------------------------------------------


 

Agent, as the assignee of the Buyer, shall, subject to the terms of the Purchase
Agreement, have the right to enforce this Agreement and to exercise directly all
of Buyer’s rights and remedies under this Agreement (including, without
limitation, the right to give or withhold any consents or approvals of Buyer to
be given or withheld hereunder, and, in any case, without regard to whether
specific reference is made to Buyer’s assigns in the provisions of this
Agreement which set forth such rights and remedies), and each Originator agrees
to cooperate fully with the Agents and the Purchasers in the exercise of such
rights and remedies.  Each Originator further agrees to give to the
Administrative Agent copies of all notices it is required to give to Buyer
hereunder.

 

ARTICLE II
PAYMENTS

 

Section 2.1.            Ordinary Course.  In the event that a court of competent
jurisdiction holds that the transactions hereunder are not true sales or
contributions, each of the Originators and Buyer represents and warrants as to
itself that each remittance of Collections by such Originator to Buyer under
this Agreement will have been (a) in payment of a debt incurred by such
Originator in the ordinary course of business or financial affairs of such
Originator and Buyer and (b) made in the ordinary course of business or
financial affairs of such Originator and Buyer.

 

Section 2.2.            Payment Rescission.  No amount due and owing to either
party hereunder shall be considered paid or applied hereunder to the extent
that, at any time, all or any portion of such payment or application is
rescinded by application of law or judicial authority, or must otherwise be
returned or refunded for any reason.  The paying party shall remain obligated
for the amount of any payment or application so rescinded, returned or refunded,
and shall promptly pay to the Person who suffered such rescission, return or
refund) the full amount thereof, plus interest thereon at the Default Fee from
the date of any such rescission, return or refunding.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.            Representations and Warranties of Originators.  Each
Originator hereby represents and warrants to Buyer and its assigns, as of its
Applicable Closing Date and as of each Business Day thereafter through and
including the Termination Date that:

 

(a)           Existence and Power.  Such Originator is a limited partnership or
a corporation, as the case may be, duly organized, validly existing and in good
standing under the laws of Delaware, and is duly qualified to do business and is
in good standing as a foreign partnership or corporation, as applicable, and has
and holds all partnership or corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           Power and Authority; Due Authorization, Execution and Delivery. 
The execution and delivery by such Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, such Originator’s use of the proceeds
of the Purchase made hereunder, are within its partnership or corporate powers
and authority and have been duly authorized by all necessary

 

6

--------------------------------------------------------------------------------


 

partnership or corporate action on its part.  This Agreement and each other
Transaction Document to which such Originator is a party has been duly executed
and delivered by such Originator.

 

(c)           No Conflict.  The execution and delivery by such Originator of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate of formation, partnership agreement, certificate of
incorporation or bylaws, as the case may be, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Originator or its Subsidiaries (except as
created under the Transaction Documents) except, in each case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

(d)           Governmental Authorization.  Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such
Originator of this Agreement and each other Transaction Document to which it is
a party and the performance of its obligations hereunder and thereunder.

 

(e)           Actions, Suits.  There are no actions, suits or proceedings
pending, or to the best of such Originator’s knowledge, threatened, against or
affecting such Originator, or any of its properties, in or before any
Governmental Authority, which (a) purport to affect or pertain to this Agreement
or any other Transaction Document or any of the transactions contemplated hereby
or thereby; or (b) if determined adversely to such Originator, would reasonably
be expected to have a Material Adverse Effect.  No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Transaction Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

(f)            Binding Effect.  This Agreement and each other Transaction
Document to which such Originator is a party constitute the legal, valid and
binding obligations of such Originator enforceable against such Originator in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)           Accuracy of Information.  All information heretofore furnished by
such Originator or any of its Affiliates to Buyer (or its assigns) for purposes
of or in connection with this Agreement, any of the other Transaction Documents
or any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any untrue
statement of a

 

7

--------------------------------------------------------------------------------


 

material fact or omit any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

 

(h)           Use of Proceeds.  No Purchase Price payment hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, any law, rule or
regulation applicable to such Originator or (ii) to acquire any security in any
transaction which is subject to Section 13 or 14 of the Exchange Act, as
amended.

 

(i)            Good Title.  On such Originator’s applicable Initial Cutoff Date
and upon the creation of each Receivable coming into existence after such
Initial Cutoff Date, such Originator (i) is the legal and beneficial owner of
the Receivables originated by it and (ii) is the legal and beneficial owner of
the Collections and associated Related Security with respect thereto, in each
case, free and clear of any Adverse Claim except as created by the Transaction
Documents.

 

(j)            Perfection.  This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to transfer to Buyer (and
Buyer shall acquire from such Originator) legal and equitable title to, with the
right to sell and encumber, the Receivables originated by it, free and clear of
any Adverse Claim, except as created by the Transactions Documents.  There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership of the Receivables and the associated
Related Security.

 

(k)           Places of Business and Locations of Records.  Such Originator is
organized under the laws of Delaware.  The offices where such Originator keeps
all of its records regarding the Receivables are located at the address(es)
listed on Exhibit II, or such other locations of which Buyer has been notified
in accordance with Section 5.13(a) in jurisdictions where all action required by
Section 5.13(a) has been taken and completed.  Such Originator’s Federal
Employer Identification Number is correctly set forth on Exhibit II.

 

(l)            Material Adverse Effect.  Since September 30, 2011, no event has
occurred that would have a Material Adverse Effect.

 

(m)          Names.  In the five (5) years prior to its Applicable Closing Date,
such Originator has not used any partnership or corporate names, trade names or
assumed names other than the name in which it has executed this Agreement and as
listed on Exhibit II.

 

(n)           Ownership of Buyer.  In the case of Ferrellgas only, such
Originator owns, directly or indirectly, 100% of the issued and outstanding
Equity Interests of Buyer, free and clear of any Adverse Claim.  Such Equity
Interests are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Buyer.

 

(o)           Not a Regulated Entity.  Such Originator is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.  Such Originator is not subject to regulation under
the Federal Power Act, the

 

8

--------------------------------------------------------------------------------


 

Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur indebtedness or to
sell interests in the Receivables originated by it.

 

(p)           Compliance with Law.  Such Originator has complied with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable originated by such Originator, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.

 

(q)           Compliance with Credit and Collection Policy.  Such Originator has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated by it and the related Contract, and has not
made any material change to such Credit and Collection Policy, except as to
which Buyer (or its assigns) has been notified in accordance with
Section 5.13(a).

 

(r)            Eligible Receivables.  Each of the Receivables originated by such
Originator that is included in the Net Receivables Balance (as defined in the
Purchase Agreement) in any Monthly Report or Interim Report (each, as defined in
the Purchase Agreement) on any day prior to the Termination Date is an Eligible
Receivable (as defined in the Purchase Agreement) as of the date specified in
such report.

 

(s)           Non-Voidability.  Neither the sale nor the contribution by such
Originator of the Receivables originated by it is voidable under any section of
the Federal Bankruptcy Code.

 

(t)            Enforceability of Contracts.  Each Contract with respect to each
Receivable originated by such Originator is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(u)           Accounting.  The manner in which such Originator accounts for the
sale and the contribution of the Receivables originated by it does not
jeopardize its characterization as being a true sale or a true contribution, as
applicable.

 

(v)           Tax Status.  Ferrellgas is subject to taxation under the Code only
as a partnership and not as a corporation.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS OF PURCHASE

 

Section 4.1.            Conditions Precedent to Purchase.  Effectiveness of this
Agreement is subject to the conditions precedent that (a) the Administrative
Agent shall have received on or before the date of such purchase those documents
listed on Schedule A hereto, (b) all conditions precedent to the Purchase
Agreement as provided in and pursuant to the Purchase Agreement shall have been
satisfied, (c) the representations and warranties set forth in Section 3.1 are
true and correct in all material respects on the date hereof, and (d) no event
has occurred and is continuing that will constitute a Termination Event, and no
event has occurred and is continuing that would constitute a Potential
Termination Event.

 

ARTICLE V
COVENANTS

 

Section 5.1.            Financial Reporting.  Ferrellgas shall deliver to Buyer
and the Administrative Agent (as Buyer’s assignee), in form and detail
satisfactory to Buyer and the Administrative Agent (as Buyer’s assignee) and
consistent with the form and detail of financial statements and projections
provided to Buyer and the Administrative Agent (as Buyer’s assignee) by
Ferrellgas and its Affiliates prior to the date of this Agreement:

 

(a)           Ferrellgas’ Annual Financial Statements.  As soon as available,
but not later than 100 days after the end of each fiscal year, a copy of the
audited consolidated balance sheet of Ferrellgas and its Subsidiaries as at the
end of such year and the related consolidated statements of income or
operations, partners’ or shareholders’ equity and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, and accompanied by the opinion of a nationally-recognized
independent public accounting firm (“Independent Auditor”) which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years.  Such opinion shall not be qualified or limited in
any manner, including on account of any limitation on it because of a restricted
or limited examination by the Independent Auditor of any material portion of
Ferrellgas’ or any Subsidiary’s records; and

 

(b)           Ferrellgas’ Quarterly Financial Statements.  As soon as available,
but not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year, a copy of the unaudited consolidated balance sheet
of Ferrellgas and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income, partners’ or shareholders’ equity and cash
flows for the period commencing on the first day and ending on the last day of
such quarter, and certified by a Responsible Officer of Ferrellgas as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position and the results of operations of
Ferrellgas and the Subsidiaries.

 

Documents required to be delivered pursuant to Section 5.1 or Section 5.2(c) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Ferrellgas or the General Partner posts such
documents, or provides a link thereto on its website on the internet at
www.ferrellgas.com; or (ii) on which such documents are

 

10

--------------------------------------------------------------------------------


 

posted on Ferrellgas’ or the General Partner’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each party hereto has access
(whether a commercial, a third-party website, or whether sponsored by Buyer)
provided that: (i) upon request by Buyer, Ferrellgas shall deliver paper copies
of such documents to Buyer until a written request to cease delivering paper
copies is given by Buyer to Ferrellgas and (ii) Ferrellgas shall notify (which
notification may be by facsimile or electronic mail) Buyer of the posting of any
such documents and provide to Buyer by electronic mail electronic versions
(i.e., soft copies) of such documents.

 

Section 5.2.            Certificates; Other Information.  Ferrellgas (or, in the
case of clause (d) below only, Blue Rhino) shall furnish to Buyer and the
Administrative Agent (as Buyer’s assignee):

 

(a)           Independent Auditor’s Certificate.  Concurrently with the delivery
of the financial statements referred to in Section 5.1(a), a certificate of the
Independent Auditor stating that in making the examination necessary therefor no
knowledge was obtained of any Termination Event or Potential Termination Event,
except as specified in such certificate;

 

(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and (b), a Compliance
Certificate with respect to the periods covered by such financial statements
together with supporting calculations and such other supporting detail as Buyer
and the Administrative Agent (as Buyer’s assignee) shall require;

 

(c)           SEC Reports.  Promptly, copies of all financial statements and
reports that the MLP sends to its partners, and copies of all financial
statements and regular, periodic or special reports (including Forms 10-K, 10-Q
and 8-K) that Ferrellgas or any Affiliate of Ferrellgas, the General Partner,
the MLP or any Subsidiary may make to, or file with, the SEC; and

 

(d)           Other Information.  Promptly, such additional information
regarding the Receivables or the business, financial or partnership or corporate
affairs of either Originator, the General Partner, the MLP or any Subsidiary as
Buyer or the Administrative Agent (as Buyer’s assignee) may from time to time
request.

 

Section 5.3.            Notices.  Each Originator shall promptly notify Buyer
and the Administrative Agent (as Buyer’s assignee):

 

(a)           Of the occurrence of any Potential Termination Event or
Termination Event with respect to such Originator;

 

(b)           Of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of such Originator, the General
Partner, the MLP or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between an Originator, the General Partner, the MLP or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting an
Originator, the General Partner, the MLP or any Subsidiary of such Originator,
including

 

11

--------------------------------------------------------------------------------


 

pursuant to any applicable Environmental Laws, in each case to the extent that
any of the foregoing has resulted or may reasonably be expected to result in a
Material Adverse Effect;

 

(c)           The occurrence of a default or an event of default under any other
financing arrangement pursuant to which such Originator, the General Partner or
the MLP is a debtor or an obligor;

 

(d)           At least thirty (30) days prior to the effectiveness of any
material change in or material amendment to its Credit and Collection Policy, a
copy of its Credit and Collection Policy then in effect and a notice
(a) indicating such change or amendment, and (b) if such proposed change or
amendment would be reasonably likely to adversely affect the collectability of
the Receivables or decrease the credit quality of any newly created Receivables,
requesting Buyer’s consent thereto;

 

(e)           Of any material change in accounting policies or financial
reporting practices by such Originator or any of its consolidated Subsidiaries;
and

 

(f)            If any of the representations and warranties made by such
Originator in Article III ceases to be true and correct.

 

Each notice under this Section 5.3 shall be accompanied by a written statement
by a Responsible Officer of the applicable Originator setting forth details of
the occurrence referred to therein, and stating what action such Originator or
any affected Affiliate proposes to take with respect thereto and at what time. 
Each notice under Section 5.3(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Transaction Document that have
been breached or violated.

 

Section 5.4.            Compliance with Laws.  Each Originator shall comply with
all Requirements of Law of any Governmental Authority having jurisdiction over
it or its business (including the Federal Fair Labor Standards Act), except such
as may be contested in good faith or as to which a bona fide dispute may exist
or the failure of which to comply with could not reasonably be expected to have
a Material Adverse Effect.

 

Section 5.5.            Preservation of Existence, Etc.  Each Originator shall:

 

(a)           Preserve and maintain in full force and effect its partnership
existence and good standing under the laws of its state or jurisdiction of
organization except in connection with transactions permitted by the Credit
Agreement;

 

(b)           Preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by the Credit Agreement, or except where the failure to
so preserve or maintain such governmental rights, privileges, qualifications,
permits, licenses and franchises could not reasonably be expected to have a
Material Adverse Effect;

 

12

--------------------------------------------------------------------------------


 

(c)           Preserve its business organization and goodwill, except where the
failure to so preserve its business organization or goodwill could not
reasonably be expected to have a Material Adverse Effect; and

 

(d)           Preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.6.            Payment of Obligations.  Each Originator shall pay and
discharge as the same shall become due and payable (except to the extent the
failure to so pay and discharge could not reasonably be expected to have a
Material Adverse Effect), all of its obligations and liabilities, including:

 

(a)           All tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by such Originator or such Subsidiary; and

 

(b)           All lawful claims which, if unpaid, would by law become a Adverse
Claim upon its property, unless such claims are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Originator or such Subsidiary.

 

Section 5.7.            Audits.  Each Originator will furnish to Buyer (or its
assigns) from time to time such information with respect to it and the
Receivables originated by it as Buyer (or its assigns) may reasonably request. 
Each Originator will, from time to time during regular business hours as
requested by Buyer (or its assigns), upon reasonable notice and at the sole cost
of such Originator, permit Buyer (or its assigns) or their respective agents or
representatives (i) to examine and make copies of and abstracts from all Records
in the possession or under the control of such Originator relating to the
Receivables and the associated Related Security, including, without limitation,
the related Contracts, and (ii) to visit the offices and properties of such
Originator for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Originator’s financial
condition or the Receivables and the associated Related Security or such
Originator’s performance under any of the Transaction Documents or such
Originator’s performance under the Contracts and, in each case, with any of the
officers or employees of such Originator having knowledge of such matters.

 

Section 5.8.            Keeping of Records and Books.  Each Originator will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables
originated by it in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables originated by it
(including, without limitation, records adequate to permit the immediate
identification of each new Receivable originated by it and all Collections of
and adjustments to each existing Receivable originated by it).  Each Originator
will give Buyer (or its assigns) notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

 

13

--------------------------------------------------------------------------------


 

Section 5.9.            Compliance with Contracts and Credit and Collection
Policy.  Each Originator will timely and fully (i) perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables originated by it, except where the failure
to so comply could not reasonably be expected to have a material adverse impact
on the overall collectability of the Receivables originated by it, and
(ii) comply in all respects with its Credit and Collection Policy in regard to
each Receivable originated by it and the related Contract, except where the
failure to so comply could not reasonably be expected to have a material adverse
impact on the overall collectability of the Receivables originated by it.

 

Section 5.10.          Ownership.  Each Originator will take all necessary
action to establish and maintain, irrevocably in Buyer, legal and equitable
title to the Receivables originated by such Originator, free and clear of any
Adverse Claims other than Adverse Claims arising under the Transaction
Documents.  Each Originator authorizes Buyer to file all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s interest in
the Receivables and such other action to perfect, protect or more fully evidence
the interest of Buyer as Buyer (or its assigns).

 

Section 5.11.          Purchasers’ Reliance.  Each Originator acknowledges that
the Agents and the Purchasers are entering into the transactions contemplated by
the Purchase Agreement in reliance upon Buyer’s identity as a legal entity that
is separate from each Originator and any Affiliates thereof.  Therefore, from
and after the date of execution and delivery of this Agreement, each Originator
will take all reasonable steps including, without limitation, all steps that
Buyer or any assignee of Buyer may from time to time reasonably request to
maintain Buyer’s identity as a separate legal entity and to make it manifest to
third parties that Buyer is an entity with assets and liabilities distinct from
those of such Originator and any Affiliates thereof and not just a division of
such Originator or any such Affiliate.  Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, such
Originator (i) will not hold itself out to third parties as liable for the debts
of Buyer nor purport to own the Receivables, (ii) will take all other actions
necessary on its part to ensure that Buyer is at all times in compliance with
the covenants set forth in Section 7.10 of the Purchase Agreement and (iii) will
cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between such Originator and
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.

 

Section 5.12.          Collections.  Each Originator, individually or (in the
case of Ferrellgas) as Servicer, will cause all Collections on the Receivables
to be concentrated each Business Day into the Servicer’s Concentration Account;
provided, however, that solely with respect to each account listed on Schedule C
to the Purchase Agreement (as such Schedule C may be updated by the Servicer
with a delivery of a revised Schedule C concurrent with the delivery of the
Monthly Report pursuant to Article VIII of the Purchase Agreement provided that
no account may be added to such Schedule C without the consent of Buyer and the
Agents if, after giving effect to such account’s addition and any prior or
concurrent account closures and deletions, the aggregate Collections flowing
through all accounts listed on Schedule C could reasonably be expected to exceed
5% of total weekly Collections on a pro forma basis), so long as the daily
balance therein does not exceed $2,500, each Originator, individually or (in the
case of Ferrellgas) as Servicer, will concentrate the Collections therein into
the Servicer’s Concentration Account not less than

 

14

--------------------------------------------------------------------------------


 

once per calendar week. Originator, individually or (in the case of Ferrellgas)
as Servicer, will sweep all such Collections from the Servicer’s Concentration
Account no less than daily into the Facility Account and, unless the Termination
Date has occurred, immediately thereafter transferred to the applicable
Originator’s Account.

 

Section 5.13.          Negative Covenants of Originators.  Until the date on
which this Agreement terminates in accordance with its terms, and all Aggregate
Unpaids have been paid in full, each Originator hereby covenants that:

 

(a)           Name Change, Offices and Records.  Such Originator will not change
its name, identity or legal structure (within the meaning of Article 9 of any
applicable enactment of the UCC) or relocate any office where Records are kept
unless it shall have given Buyer (or its assigns) at least fifteen (15) days’
prior written notice thereof.  Furthermore, such Originator authorizes Buyer (or
its assigns) to file all financing statements, instruments and other documents
in connection with such change or relocation.

 

(b)           Change in Payment Instructions to Obligors.  Such Originator will
not authorize any Obligor to make payment to any account other than a Lock-Box
or Collection Account (each, as defined in the Purchase Agreement) which is
swept into the Servicer’s Concentration Account in accordance with Section 5.12.

 

(c)           Modifications to Contracts and Credit and Collection Policy.  Such
Originator will not make any change to its Credit and Collection Policy that
could adversely affect the collectability of the Receivables originated by it or
decrease the credit quality of any newly created Receivables originated by it. 
Except, in the case of Ferrellgas, as otherwise permitted in its capacity as
Servicer pursuant to Article VIII of the Purchase Agreement, no Originator will
extend, amend or otherwise modify the terms of any Receivable originated by it
or any Contract related thereto other than in accordance with its Credit and
Collection Policy.

 

(d)           Sales, Adverse Claims.  Such Originator will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
the Receivables originated by it, or the Servicer’s Concentration Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of Buyer provided for
herein), and such Originator will defend the right, title and interest of Buyer
in, to and under any of the foregoing property, against all claims of third
parties claiming through or under such Originator.

 

(e)           Accounting for Purchase.  Such Originator will not, and will not
permit any Affiliate to, account for or treat (whether in financial statements
or otherwise) the transactions contemplated hereby in any manner other than the
sale and contribution of the Receivables originated by it from such Originator
to Buyer except to the extent that either such transaction is not recognized on
account of consolidated financial reporting in accordance with generally
accepted accounting principles.

 

15

--------------------------------------------------------------------------------


 

(f)            Change in Business.  Such Originator shall not engage in any
material line of business substantially different from those lines of business
carried on by such Originator and the Restricted Subsidiaries on the date of
this Agreement.

 

(g)           Accounting Changes.  Such Originator shall not, and, in the case
of Ferrellgas only, shall not suffer or permit any Restricted Subsidiary to,
make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change the fiscal year of such Originator or, in
the case of Ferrellgas only, of any Restricted Subsidiary, except as required by
the Code.

 

ARTICLE VI
ADMINISTRATION AND COLLECTION

 

Section 6.1.            Designation of Servicer.  The servicing, administration
and collection of the Receivables shall be conducted by such Person (the
“Servicer”) so designated from time to time in accordance with this
Section 6.1.  Ferrellgas, L.P. is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer pursuant to the terms of
this Agreement and the Purchase Agreement.  The Administrative Agent (as Buyer’s
assignee) may at any time designate as Servicer any Person to succeed
Ferrellgas, L.P. or any successor Servicer; provided, however, that unless a
Termination Event has occurred, replacement of the Servicer shall not result in
the occurrence of the Termination Date.

 

Section 6.2.            Duties of Servicer.

 

(a)           The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy
applicable to such Receivable.

 

(b)           The Servicer shall administer the Collections in accordance with
the procedures described in this Agreement and the Purchase Agreement.

 

(c)           Any payment by an Obligor in respect of any indebtedness owed by
it to an Originator shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

 

Section 6.3.            Servicing Fee.  In consideration of Ferrellgas, L.P.’s
agreement to act as Servicer hereunder and under the Purchase Agreement, the
parties hereby agree that, so long as Ferrellgas, L.P. shall continue to perform
as Servicer hereunder and under the Purchase Agreement, as compensation for its
servicing activities, Ferrellgas, L.P. shall be entitled to a per annum fee (the
“Servicing Fee”), payable monthly in arrears on the 20th day of each month
hereafter (or, if any such date is not a Business Day, on the next succeeding
Business Day), determined between the Servicer and Buyer on an arms’-length
basis (at any time while Ferrellgas, L.P. or one of its Affiliates is acting as
Servicer).

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
TERMINATION EVENTS

 

Section 7.1.            Termination Events.  The occurrence of any one or more
of the following events shall constitute a Termination Event:

 

(a)           Non-Payment.  An Originator fails to pay, within 5 days after the
same becomes due, any interest, fee or any other amount payable under this
Agreement or under any other Transaction Document; or

 

(b)           Representation or Warranty.  Any representation or warranty by an
Originator made or deemed made in this Agreement, in any other Transaction
Document, or which is contained in any certificate, document or financial or
other statement by Originator or any Responsible Officer furnished at any time
under this Agreement, or in or under any other Transaction Document, is
incorrect in any material respect on or as of the date made or deemed made; or

 

(c)           Specific Defaults.  An Originator fails to perform or observe any
term, covenant or agreement contained in any of Section 5.3(a), 5.12 or 5.13; or

 

(d)           Other Defaults.  An Originator fails to perform or observe any
other term or covenant contained in this Agreement or any other Transaction
Document, and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the date upon which a Responsible Officer knew or
reasonably should have known of such failure or (ii) the date upon which written
notice thereof is given to an Originator by Buyer or the Administrative Agent
(as Buyer’s assignee); or

 

(e)           [Reserved];

 

(f)            Insolvency; Voluntary Proceedings.  The General Partner or an
Originator (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

 

(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against the General Partner or an Originator,
or any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of any such Person’s properties, and
any such proceeding or petition shall not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded within 60 days after commencement, filing or levy;
(ii) the General Partner or an Originator admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) the General Partner or an Originator acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its property or business; or

 

17

--------------------------------------------------------------------------------


 

(h)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
which has resulted or could reasonably be expected to result in liability of an
Originator or the General Partner under Title IV of ERISA to the Pension Plan or
the PBGC in an aggregate amount in excess of $25,000,000; or (ii) the
commencement or increase of contributions to, or the adoption of or the
amendment of a Pension Plan by an Originator, the General Partner or any of
their Affiliates which has resulted or could reasonably be expected to result in
an increase in Unfunded Pension Liability among all Pension Plans in an
aggregate amount in excess of $25,000,000; or

 

(i)            Monetary Judgments.  One or more judgments, orders, decrees or
arbitration awards is entered against an Originator or the General Partner
involving in the aggregate a liability (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) as to
any single or related series of transactions, incidents or conditions, of more
than $25,000,000; or

 

(j)            Non-Monetary Judgments.  Any non-monetary judgment, order or
decree is entered against an Originator or the General Partner which does or
would reasonably be expected to have a Material Adverse Effect, and there shall
be any period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(k)           Adverse Change.  There occurs a Material Adverse Effect; or

 

(l)            Change of Control.  A Change of Control shall occur.

 

Section 7.2.            Remedies.  Upon the occurrence and during the
continuation of a Termination Event, Buyer may take any of the following
actions: (i) declare the Termination Date to have occurred, whereupon the
Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Originators;
provided, however, that upon the occurrence of a Termination Event described in
Section 7.1(f) or (g), or of an actual or deemed entry of an order for relief
with respect to Originator under the Federal Bankruptcy Code, the Termination
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Originators and (ii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any amounts then due and owing by either Originator
to Buyer.  The aforementioned rights and remedies shall be without limitation
and shall be in addition to all other rights and remedies of Buyer and its
assigns otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1.            Indemnities by Originators.  Without limiting any other
rights that Buyer may have hereunder or under applicable law, each of the
Originators, jointly and severally, hereby agrees to indemnify (and pay upon
demand to) Buyer and its assigns, officers, directors,

 

18

--------------------------------------------------------------------------------


 

agents and employees (each, an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of Buyer or any such assign) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Buyer of the Receivables,
excluding, however:

 

(a)           Indemnified Amounts to the extent that a final judgment of a court
of competent jurisdiction holds that such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

 

(b)           Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or

 

(c)           taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests under the Purchase
Agreement as a loan or loans by the Purchasers to Buyer secured by, among other
things, the Receivables;

 

provided, however, that nothing contained in this sentence shall limit the
liability of the Originators or limit the recourse of Buyer to the Originators
for amounts otherwise specifically provided to be paid by either Originator
under the terms of this Agreement.  Without limiting the generality of the
foregoing indemnification, the Originators, jointly and severally, shall
indemnify Buyer for Indemnified Amounts (including, without limitation, losses
in respect of uncollectible Receivables, regardless of whether reimbursement
therefore would constitute recourse to the Originators) relating to or resulting
from:

 

(i)            any representation or warranty made by an Originator (or any
officers of such Originator) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by an
Originator pursuant hereto or thereto that shall have been false or incorrect
when made or deemed made;

 

(ii)           the failure by an Originator, to comply with any applicable law,
rule or regulation with respect to any Receivable or Contract related thereto,
or the nonconformity of any Receivable or Contract included therein with any
such applicable law, rule or regulation or any failure of an Originator to keep
or perform any of its obligations, express or implied, with respect to any
Contract;

 

(iii)          any failure of an Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

 

(iv)          any products liability, personal injury or damage suit or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

 

19

--------------------------------------------------------------------------------


 

(v)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

 

(vi)          the commingling of Collections allocable to the Receivables at any
time with other funds;

 

(vii)         any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Purchase Price payment, the
ownership of the Receivables and the associated Related Security, or any other
investigation, litigation or proceeding relating to an Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

(viii)        any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(ix)           any Termination Event described in Section 7.1(f) or (g);

 

(x)            any failure to vest and maintain vested in Buyer, or to transfer
to Buyer, legal and equitable title to, and ownership of, the Receivables and
the associated Related Security free and clear of any Adverse Claim;

 

(xi)           the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to the
Receivables, and the proceeds of any thereof, whether at the time of the
Purchase or at any subsequent time;

 

(xii)          any action or omission by an Originator which reduces or impairs
the rights of Buyer with respect to any Receivable or the value of any such
Receivable; and

 

(xiii)         any attempt by any Person to void the Purchase hereunder under
statutory provisions or common law or equitable action.

 

Section 8.2.            Other Costs and Expenses.  The Originators, jointly and
severally, shall pay all reasonable costs and out-of-pocket expenses in
connection with the preparation, execution and delivery of this Agreement.  The
Originators, jointly and severally, shall pay to Buyer on demand any and all
costs and expenses of Buyer, if any, including reasonable counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event.

 

20

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1.            Waivers and Amendments.

 

(a)           No failure or delay on the part of Buyer (or its assigns) in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b)           No provision of this Agreement or any Subordinated Note may be
amended, supplemented, modified or waived except in writing signed by the
Originators party thereto and Buyer and, to the extent required under the
Purchase Agreement, the Agents.

 

Section 9.2.            Notices.  All communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy, electronic mail,
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to the other party
hereto.  Each such notice or other communication shall be effective (a) if given
by telecopy, upon the receipt thereof, (b) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 9.2.

 

Section 9.3.            Protection of Ownership Interest of Buyer.

 

(a)           Each Originator agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the ownership interest of
Buyer hereunder and ownership of the Receivables and the associated Related
Security, or to enable Buyer (or its assigns) to exercise and enforce their
rights and remedies hereunder.  At any time, Buyer (or its assigns) may, at such
Originator’s sole cost and expense, direct each Originator to notify the
Obligors of the Receivables originated by it of the ownership interests of Buyer
under this Agreement and may also, at any time after the occurrence and
continuation of a Termination Event, direct that payments of all amounts due or
that become due under any or all Receivables be made directly to Buyer or its
designee.

 

(b)           If any Originator fails to perform any of its obligations
hereunder, Buyer (or its assigns) may (but shall not be required to) perform, or
cause performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the Originators as
provided in Section 8.2.  Each Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of such Originator (i) to, after the occurrence and continuance
of a Termination Event execute on behalf

 

21

--------------------------------------------------------------------------------


 

of such Originator as debtor and to file financing statements necessary or
desirable in Buyer’s (or its assigns’) sole discretion to perfect and to
maintain the perfection and priority of the interest of Buyer in the Receivables
and (ii) after the occurrence and continuance of a Termination Event, to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as Buyer (or its assigns) in their sole discretion deem necessary or
desirable to perfect and to maintain the perfection and priority of Buyer’s
interest in the Receivables.  This appointment is coupled with an interest and
is irrevocable.

 

Section 9.4.            Confidentiality.

 

(a)           Each Originator shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Agents and the
Purchasers and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that each Originator and its officers and employees may disclose
such information to an Originator’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.

 

(b)           Each Originator hereby consents to the disclosure of any nonpublic
information with respect to it (i) to Buyer, the Agents or the Purchasers,
(ii) to any prospective or actual assignee or participant of any of the Persons
described in clause (i), (iii) to any rating agency that rates its deposits or
securities, and (iv) to any officers, directors, employees, outside accountants
and attorneys of any of the foregoing, provided each such Person is informed of
the confidential nature of such information and, in the case of a Person
described in clause (ii), agrees in writing to keep such information
confidential.  In addition, the Purchasers and the Agents may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).

 

(c)           Buyer shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the confidential or proprietary
information with respect to each Originator, the Obligors and their respective
businesses obtained by it in connection with the due diligence evaluations,
structuring, negotiating and execution of the Transaction Documents, and the
consummation of the transactions contemplated herein and any other activities of
Buyer arising from or related to the transactions contemplated herein provided,
however, that each of Buyer and its employees and officers shall be permitted to
disclose such confidential or proprietary information: (i) to the Persons
described in clause (b) above, and (ii) to the extent required pursuant to any
applicable law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings with competent
jurisdiction (whether or not having the force or effect of law) so long as such
required disclosure is made under seal to the extent permitted by applicable law
or by rule of court or other applicable body.

 

Section 9.5.            Bankruptcy Petition.  Each of the Originators covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding obligations of Buyer under the Purchase
Agreement, it will not institute against, or join any other Person in
instituting against, Buyer any bankruptcy, reorganization, arrangement,
insolvency or

 

22

--------------------------------------------------------------------------------


 

liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

 

Section 9.6.            Limitation of Liability.  Except with respect to any
claim arising out of the willful misconduct or gross negligence of any of the
Purchasers or Agents, no claim may be made by an Originator or any other Person
against any of the Purchasers or Agents or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Originator hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

Section 9.7.            CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTERESTS OR SECURITY
INTERESTS OF BUYER OR THE ADMINISTRATIVE AGENT IN THE RECEIVABLES AND THE
ASSOCIATED RELATED SECURITY IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF TEXAS.

 

Section 9.8.            CONSENT TO JURISDICTION.  NOTWITHSTANDING THE CHOICE OF
TEXAS LAW PURSUANT TO SECTION 9.7, EACH ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR
PURSUANT TO THIS AGREEMENT AND EACH ORIGINATOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST AN ORIGINATOR
IN THE COURTS OF ANY OTHER JURISDICTION.

 

Section 9.9.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY AN
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 

23

--------------------------------------------------------------------------------


 

Section 9.10.          Integration; Binding Effect; Survival of Terms.

 

(a)           This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

 

(b)           This Agreement shall be binding upon and inure to the benefit of
each Originator, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy).  No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer.  Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of the Originators.  Without limiting the foregoing, each Originator
acknowledges that Buyer, pursuant to the Purchase Agreement, may assign to the
Administrative Agent, for the benefit of the Purchasers, its rights, remedies,
powers and privileges hereunder and that the Administrative Agent may further
assign such rights, remedies, powers and privileges to the extent permitted in
the Purchase Agreement.  Each Originator agrees that the Administrative Agent,
as the assignee of Buyer, shall, subject to the terms of the Purchase Agreement,
have the right to enforce this Agreement and to exercise directly all of Buyer’s
rights and remedies under this Agreement (including, without limitation, the
right to give or withhold any consents or approvals of Buyer to be given or
withheld hereunder) and each Originator agrees to cooperate fully with the
Administrative Agent in the exercise of such rights and remedies.  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms and shall remain in full force and effect
until terminated in accordance with its terms; provided, however, that the
rights and remedies with respect to (i) any breach of any representation and
warranty made by an Originator pursuant to Article III; (ii) the indemnification
and payment provisions of Article VIII; and (iii) Section 9.5 shall be
continuing and shall survive any termination of this Agreement.

 

Section 9.11.          Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Section 9.12.          No Novation as to Ferrellgas.  Insofar as Ferrellgas is
concerned, this Agreement shall not constitute a novation or a satisfaction and
accord of the Existing Sale Agreement and/or other Transaction Documents, but
shall constitute an amendment and restatement thereof from and after the
effective date hereof.

 

[Remainder of page intentionally left blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

FERRELLGAS, L.P.

 

 

 

 

 

BY:

FERRELLGAS, INC., its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

Address:

 

 

 

Ferrellgas, L.P.

 

7500 College Blvd., Suite 1000

 

Overland Park, Kansas 66210

 

Attention: Chief Financial Officer

 

Telephone: (913) 661-1500

 

Facsimile: (913) 661-1537

 

 

 

 

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

Chief Financial Officer and Vice

 

 

 

President of Corporate Development

 

 

 

 

 

Address:

 

 

 

Blue Rhino Global Sourcing, Inc.

 

470 West Hanes Mill Road Ste 200

 

Winston-Salem, NC 27105

 

Attention:  Tod Brown

 

Telephone: (336) 659-6740

 

Facsimile: (336) 331-6740

 

 

Amended and Restated Receivable Sale Agreement

 

--------------------------------------------------------------------------------


 

FERRELLGAS RECEIVABLES, LLC

 

 

 

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

Address:

 

One Liberty Plaza

Liberty, MO 64068

Attention: Cathy Brown

Phone:

(816) 407-2403

|Fax:

(816) 792-6887

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

This is Exhibit I to the Agreement (as hereinafter defined).   As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof).  If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

 

“Administrative Agent” has the meaning set forth in the Preliminary Statements
to the Agreement.

 

“Adverse Claim” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under an operating lease.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Aggregate Unpaids” has the meaning set forth in the Purchase Agreement.

 

“Agreement” means this Amended and Restated Receivable Sale Agreement, dated as
of January 19, 2012, among the Originators and Buyer, as the same may be
amended, restated or otherwise modified.

 

“Alternate Base Rate” has the meaning set forth and shall be computed as
specified in the Purchase Agreement.

 

“Applicable Closing Date” means (a) as to Ferrellgas, April 6, 2010, and (b) as
to Blue Rhino, January 19, 2012.

 

“Business Day” means any day on which banks are not authorized or required to
close in Charlotte, North Carolina, Cincinnati, Ohio or Atlanta, Georgia.

 

“Buyer” has the meaning set forth in the preamble to the Agreement.

 

Exhibit I-1

--------------------------------------------------------------------------------


 

“Calculation Period” means each period beginning on a Monthly Payment Date and
ending on the day preceding the next succeeding Monthly Payment Date.

 

“Capital Interests” means (a) with respect to any corporation, any and all
shares, participations, rights or other equivalent interests in the capital of
the corporation, (b) with respect to any partnership or limited liability
company, any and all partnership interests (whether general or limited) or
limited liability company interests, respectively, and other interests or
participations that confer on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnership or
limited liability company, and (c) with respect to any other Person, ownership
interests of any type in such Person.

 

“Change of Control” means (a) the sale, lease, conveyance or other disposition
of all or substantially all  assets of Ferrellgas to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) other than James E.
Ferrell, the Related Parties and any Person of which James E. Ferrell and the
Related Parties beneficially own in the aggregate 51% or more of the voting
Equity Interests (or if such Person is a partnership, 51% or more of the general
partner interests), (b) the liquidation or dissolution of an Originator or the
General Partner, (c) the occurrence of any transaction, the result of which is
that James E. Ferrell and the Related Parties beneficially own in the aggregate,
directly or indirectly, less than 51% of the total voting power entitled to vote
for the election of directors of the General Partner, or (d) the occurrence of
any transaction, the result of which is that (i) the General Partner is no
longer the sole general partner of Ferrellgas, or (ii) Ferrellgas is no longer
the owner, directly or indirectly, beneficially and of record, of 100% of the
outstanding shares of voting stock of Blue Rhino.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable and all Deemed Collections (if any) with respect to such Receivable.

 

“Compliance Certificate” means a certificate in the form of Exhibit III hereto
duly executed by a Responsible Officer of Ferrellgas.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement dated as of November 2, 2009, among Ferrellgas, as borrower, the
General Partner, the lenders from time to time party thereto, and Bank of
America, N.A., as administrative agent and swing line lender, Société Générale
and BNP Paribas, as documentation agents and Wells

 

Exhibit I-2

--------------------------------------------------------------------------------


 

Fargo Bank, National Association and JPMorgan Chase Bank, N.A., as syndication
agents, as amended by Amendment No. 1 to Credit Agreement dated as of
September 23, 2011 and as further amended from time to time in accordance with
the terms thereof.

 

“Credit and Collection Policy” means, as to an Originator, such Originator’s
credit and collection policies and practices relating to Contracts and
Receivables originated by it existing on the date hereof and summarized in
Exhibit IV, as modified from time to time in accordance with the Agreement.

 

“Deemed Collections” means Collections deemed to be received by an Originator in
accordance with Section 1.3 of the Agreement.

 

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Alternate Base Rate, plus (ii) 2.00%.

 

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables purchased hereunder after
taking account of (i) the time value of money based upon the anticipated dates
of collection of the Receivables and the cost to Buyer of financing its
investment in the Purchased Receivable during such period and (ii) the risk of
nonpayment by the Obligors.  Each Originator and Buyer may agree from time to
time to change the Discount Factor based on changes in one or more of the items
affecting the calculation thereof, provided that any change to the Discount
Factor shall take effect as of the commencement of a Calculation Period, shall
apply only prospectively and shall not affect the Purchase Price payment made
prior to the Calculation Period during which such Originator and Buyer agree to
make such change.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

 

“Equity Interests” means Capital Interests and all warrants, options or other
rights to acquire Capital Interests (but excluding any debt security that is
convertible into, or exchangeable for, Capital Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by an Originator or the General Partner from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations which is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan subject to
Title IV of

 

Exhibit I-3

--------------------------------------------------------------------------------


 

ERISA; (d) a failure by an Originator or the General Partner to make required
contributions to a Pension Plan or other Plan subject to Section 412 of the
Code; (e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon an Originator or the General
Partner; or (g) an application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code with respect to any
Pension Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

“Facility Account” means the account in the name of the Buyer at Wells Fargo
Bank in Dallas, Texas designated on Schedule C to the Purchase Agreement as the
“Facility Account” or such other account designated in writing from time to time
by the Buyer or the Servicer to the Administrative Agent as being the “Facility
Account”.

 

“FCI ESOT” means the employee stock ownership trust of Ferrell Companies, Inc.
organized under Section 4975(e)(7) of the Code.

 

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“General Partner” means Ferrellgas, Inc., a Delaware corporation and the sole
general partner of Ferrellgas.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Indemnified Amounts” has the meaning specified in Section 8.1.

 

“Indemnified Party” has the meaning specified in Section 8.1.

 

“Independent Auditor” has the meaning specified in Section 5.1(a).

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general

 

Exhibit I-4

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other similar arrangement in respect of a Person’s creditors
generally or any substantial portion of a Person’s creditors; undertaken under
U.S. Federal, state or foreign law, including the Bankruptcy Code.

 

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Originators; (ii) a material impairment of the
ability of an Originator or any Subsidiary to perform under any Transaction
Document to which it is a party; (iii) a material adverse effect upon the
legality, validity, binding effect or enforceability against an Originator or
any Subsidiary of any Transaction Document to which it is a party; (iv) a
material adverse effect upon an Originator’s, Buyer’s, the Administrative
Agent’s or any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, or (v) a material adverse effect upon
the collectability of the Receivables generally or of any material portion of
the Receivables.

 

“MLP” means Ferrellgas Partners, L.P., a Delaware limited partnership and the
sole limited partner of Ferrellgas.

 

“Monthly Payment Date” has the meaning set forth in the Purchase Agreement.

 

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

 

“Non-Recourse Subsidiary” has the meaning specified in the Credit Agreement.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (b) for any general or
limited partnership, the partnership agreement of such partnership and all
amendments thereto and any agreements otherwise relating to the rights of the
partners thereof, and (c) for any limited liability company, the limited
liability, operating or similar agreement and all amendments thereto and any
agreements otherwise relating to the rights of the members thereof.

 

“Originator” has the meanings set forth in the preamble to the Agreement.

 

“Originator’s Account” means (a) with respect to Ferrellgas, Ferrellgas’ account
no. 4518054085 at Wells Fargo Bank, N.A., in San Francisco, California, ABA
No. 121000248, and (b) with respect to Blue Rhino, Blue Rhino’s account no.
8188093079 at Bank of America, in San Francisco, California, ABA No. 121000358.

 

Exhibit I-5

--------------------------------------------------------------------------------


 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which an Originator or the General Partner
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which an Originator sponsors or maintains or to which an Originator or the
General Partner makes, is making, or is obligated to make contributions and
includes any Pension Plan.

 

“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

 

“Purchase” means the purchase by Buyer from an Originator, or contribution by
Ferrellgas to Buyer, of Receivables originated by such Originator pursuant to
Section 1.2(a) of the Agreement, together with all related rights in connection
therewith.

 

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

 

“Purchase Price” means, on any date of determination, the aggregate price to be
paid by Buyer to an Originator for Receivables originated by such Originator,
which price shall equal (i) the Outstanding Balance of such Receivables as of
the close of business on the Business Day preceding the date of determination,
multiplied by (ii) one minus the Discount Factor in effect on such date.

 

“Purchaser” has the meaning set forth in the Purchase Agreement.

 

“Receivable” means each account receivable owed to an Originator (at the time it
arises, and before giving effect to any transfer or conveyance under the
Agreement), arising in connection with the sale of propane or propane appliances
or the provision of related services by such Originator, including, without
limitation, the obligation to pay any Finance Charges with respect thereto. 
Accounts receivable arising from any one transaction, including, without
limitation, accounts receivable represented by a single invoice, shall
constitute a Receivable separate from a Receivable consisting of the accounts
arising from any other transaction; provided, further, that any account
receivable referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or the applicable Originator
treats such obligation as a separate payment obligation.

 

Exhibit I-6

--------------------------------------------------------------------------------


 

“Records” means, with respect to any Receivable, (i) any and all customer
information regarding payment history of the applicable Obligor, propane gallons
or propane appliances delivered to the applicable Obligor, timing of propane
gallons or propane appliances delivered to the applicable Obligor, payment terms
and prices charged to the applicable Obligor, and (ii) any and all invoices
evidencing all or any portion of the amount owing under such Receivable, whether
each of the foregoing is in paper or electronic form.

 

“Related Party” means (a) the spouse or any lineal descendant of James E.
Ferrell, (b) any trust for his benefit or for the benefit of his spouse or any
such lineal descendants, (c) any corporation, partnership or other entity in
which James E. Ferrell and/or such other Persons referred to in the foregoing
clauses (a) and (b) are the direct record and beneficial owners of all of the
voting and nonvoting Equity Interests, (d) the FCI ESOT or (e) any participant
in the FCI ESOT whose ESOT account has been allocated shares of Ferrell
Companies, Inc.

 

“Related Security” means, with respect to any Receivable:

 

(i)            all Records related to such Receivable, and

 

(ii)           all proceeds of such Receivable or Records.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (i) 3% of the aggregate Outstanding Balance of the
Receivables as of such date and (ii) $3,000,000.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Responsible Officer” means (a) with respect to Ferrellgas, the chief executive
officer, the president, the chief financial officer, vice president of finance,
manager of finance, the treasurer or assistant treasurer of the General Partner
or any other officer having substantially the same authority and responsibility
to act for the General Partner on behalf of Ferrellgas, and (b) with respect to
Blue Rhino, the chief executive officer, the president, the chief financial
officer, vice president of finance, manager of finance, the treasurer or
assistant treasurer of Blue Rhino or any other officer having substantially the
same authority and responsibility to act on behalf of Blue Rhino.

 

“Restricted Subsidiary” has the meaning provided in the Credit Agreement.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

Exhibit I-7

--------------------------------------------------------------------------------


 

“Servicer” has the meaning specified in Section 6.1.

 

“Servicer’s Concentration Account” means the account in the name of the Buyer at
Wells Fargo Bank in Dallas, Texas and designated on Schedule C to the Purchase
Agreement as the “Servicer Concentration Account” or otherwise designated in
writing from time to time by the Servicer or Buyer to the Administrative Agent
as being the “Servicer’s Concentration Account”.

 

“Servicing Fee” has the meaning set forth in Section 6.3.

 

“Subordinated Loan” means a loan from an Originator to Buyer of a portion of the
Purchase Price that is evidenced by and payable as provided in its Subordinated
Note.

 

“Subordinated Note” means, with respect to an Originator, a subordinated
promissory note of Buyer payable to the order of such Originator in
substantially the form of Exhibit V hereto, which promissory note shall evidence
a portion of the Purchase Price owing by Buyer to such Originator at any time in
respect of the Receivables originated by such Originator.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
more than 50% of the total voting power of shares of Capital Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof (or, in the case of a limited
partnership, more than 50% of either the general partners’ Capital Interests or
the limited partners’ Capital Interests) is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person or a combination thereof.  Unless otherwise indicated in this
Agreement, “Subsidiary” shall mean a Subsidiary of an Originator. 
Notwithstanding the foregoing, any Subsidiary of Ferrellgas that is designated a
“Non-Recourse Subsidiary” pursuant to the definition thereof in this Agreement
shall, for so long as all of the statements in the definition thereof remain
true, not be deemed a Subsidiary of Ferrellgas.

 

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date under and as defined in the Purchase Agreement, (ii) the Business Day
immediately prior to the occurrence of a Termination Event set forth in
Section 7.1(f) or (g) with respect to either Originator, (iii) the Business Day
specified in a written notice from Buyer (or the Administrative Agent, as
Buyer’s assignee) to the Originators following the occurrence of any other
Termination Event, and (iv) the date which is 30 Business Days after receipt by
the Administrative Agent (as Buyer’s assignee) of written notice from either
Originator that it wishes to terminate the facility evidenced by this Agreement.

 

“Termination Event” has the meaning set forth in Section 7.1 of the Agreement.

 

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Subordinated Notes and all other instruments, documents and
agreements executed and delivered by an Originator in connection herewith or
therewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

Exhibit I-8

--------------------------------------------------------------------------------


 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

 

Exhibit I-9

--------------------------------------------------------------------------------


 

Exhibit II

 

Principal Place of Business and Chief Executive Office; Locations of Records;
Federal Employer Identification Number; Other Names

 

Chief Executive Office and Principal Place of Business:

 

Ferrellgas:

 

7500 College Blvd., Suite 1000
Overland Park, Kansas 66210

 

Blue Rhino:

 

Blue Rhino Global Sourcing, Inc.

470 West Hanes Mill Road Ste 200

Winston-Salem, NC  27105

 

Location of Records:

 

Ferrellgas:

 

Same as above and One Liberty Plaza, Liberty, Missouri 64068

 

Blue Rhino:

 

Blue Rhino Global Sourcing, Inc.

470 West Hanes Mill Road Ste 200

Winston-Salem, NC  27105

 

Federal Employer Identification Number:

 

Ferrellgas: 43-1698481

 

Blue Rhino: 48-1022301

 

Partnership, Trade and Assumed Names:

 

Ferrellgas:

 

Ferrellgas
Ferrell North America
American Energy
NRG
Econogas
Blue Rhino
Ferrell Transport



--------------------------------------------------------------------------------


 

Crow’s LP Gas
Elk Grove Gas & Oil

Lorensen Propane

Town & Country Propane

Best Propane

Vanson LLC

Go-Gas Propane

Illinois Propane

Champion

MPC Energy

Nu-Gas

Van Andel Propane

Jebb’s Propane

Lafayette Bottled Gas

Nu-Gas

Skelgas

Beatty Gas

Kings River Propane

Bennett Gas

Ram Propane

Everready Gas

Williams Panhandle Propane

Economy Propane

Federal Petroleum Co

Polar Gas Company

Welch Propane

Rio Grande Valley Gas

 

Blue Rhino:

 

Uniflame

Qwik Ship

Global Sourcing

Blue Rhino

 

--------------------------------------------------------------------------------


 

Exhibit III

 

Form of Compliance Certificate

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivable Sale Agreement, dated as of January 19, 2012, among
Ferrellgas, L.P. (“Ferrellgas”), Blue Rhino Global Sourcing, Inc. (“Blue Rhino”
and, together with Ferrellgas, the “Originators”) and Ferrellgas Receivables,
LLC (as amended, restated, supplemented or otherwise modified from time to time,
the “Agreement”).  Capitalized terms used and not otherwise defined herein are
used with the meanings attributed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                              of Ferrellgas.

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Ferrellgas and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Termination Event or a Potential Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].

 

4.             Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Originators have taken, are
taking, or propose to take with respect to each such condition or event:

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of
                    , 20    .

 

 

 

 

 

 

[Name]

 

--------------------------------------------------------------------------------


 

Exhibit IV

 

Credit and Collection Policy

 

 

[To be attached]

 

--------------------------------------------------------------------------------


 

Exhibit V

 

Form of Subordinated Note

 

[AMENDED AND RESTATED] SUBORDINATED NOTE

 

[DATE]

 

1.             Note.  FOR VALUE RECEIVED, the undersigned, Ferrellgas
Receivables, LLC, a Delaware limited liability company (“Buyer”), hereby
unconditionally promises to pay to the order of [Ferrellgas, L.P., a Delaware
limited partnership/Blue Rhino Global Sourcing, Inc., a Delaware corporation]
(“Seller”), in lawful money of the United States of America and in immediately
available funds, on or before the date following the Termination Date which is
one year and one day after the date on which all indemnities, adjustments and
other amounts which may be owed under the Receivable Sale Agreement hereinafter
described in connection with the Receivables (as defined in the Receivable Sale
Agreement hereinafter described) have been paid (the “Collection Date”), the
aggregate unpaid principal sum outstanding of all Subordinated Loans (as defined
in the Receivable Sale Agreement hereinafter described) made from time to time
by Seller to Buyer pursuant to and in accordance with the terms of that certain
Amended and Restated Receivable Sale Agreement, dated as of January 19, 2012,
among Ferrellgas, L.P., Blue Rhino Global Sourcing, Inc. and Buyer (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivable
Sale Agreement”).  Reference to Section 1.2 of the Receivable Sale Agreement is
hereby made for a statement of the terms and conditions under which the loans
evidenced hereby have been and will be made.  [This Amended and Restated
Subordinated Note amends and restates in its entirety that certain Subordinated
Note dated April 6, 2010 made by Buyer in favor of Ferrellgas, L.P.] 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Receivable Sale Agreement.

 

2.             Interest.  Buyer further promises to pay interest on the
outstanding unpaid principal amount hereof from the date on which each advance
hereunder is made until payment in full hereof at a rate equal to LMIR (as
defined in the Receivables Purchase Agreement hereinafter described), changing
on the first business day of each month; provided, however, that if Buyer shall
default in the payment of any principal hereof, Buyer promises to pay, on
demand, interest at a rate per annum equal to the sum of LMIR plus 2.00% per
annum on any such unpaid amounts, from the date such payment is due to the date
of actual payment.  Interest shall be payable on the first Business Day of each
month in arrears; provided, however, that Buyer may elect on the date any
interest payment is due hereunder to defer such payment and upon such election
the amount of interest due but unpaid on such date shall constitute principal
under this Subordinated Note.  The outstanding principal of any loan made under
this Subordinated Note shall be due and payable on the Collection Date and may
be repaid or prepaid at any time without premium or penalty.

 

3.             Principal Payments.  Seller is authorized and directed by Buyer
to enter in its books and records, the date and amount of each loan made by it
which is evidenced by this Subordinated Note and the amount of each payment of
principal made by Buyer, and absent manifest error, such entries shall
constitute prima facie evidence of the accuracy of the

 

Exhibit V-1

--------------------------------------------------------------------------------


 

information so entered; provided that neither the failure of Seller to make any
such entry or any error therein shall expand, limit or affect the obligations of
Buyer hereunder.

 

4.             Subordination.  Seller shall have the right to receive, and Buyer
shall have the right to make, any and all payments and prepayments relating to
the loans made under this Subordinated Note.  Seller hereby agrees that at any
time, Seller shall be subordinate in right of payment to the prior payment of
any indebtedness or obligation of Buyer owing to any Agent or Purchaser (each,
as defined below) under that certain Receivables Purchase Agreement, dated as of
January 19, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), by and among Buyer,
Ferrellgas, L.P., as Servicer, various “Purchasers” and “Co-Agents” from time to
time party thereto, and Wells Fargo Bank, N.A., as the “Administrative Agent”
(together with the Co-Agents, the “Agents”).  The subordination provisions
contained herein are for the direct benefit of, and may be enforced by, the
Agents and the Purchasers and/or any of their respective assignees
(collectively, the “Senior Claimants”) under the Receivables Purchase
Agreement.  Until the date on which the “Aggregate Capital” outstanding under
the Receivables Purchase Agreement has been repaid in full and all obligations
of Buyer and/or the Servicer thereunder and under the “Fee Letters” referenced
therein (all such obligations, collectively, the “Senior Claim”) have been
indefeasibly paid and satisfied in full, Seller shall not institute against
Buyer any proceeding of the type described in Section 7.1(f) or (g) of the
Receivable Sale Agreement unless and until the Collection Date has occurred. 
Should any payment, distribution or security or proceeds thereof be received by
Seller in violation of this Section 4, Seller agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the
Administrative Agent for the benefit of the Senior Claimants.

 

5.             Bankruptcy; Insolvency.  Upon the occurrence of any proceeding of
the type described in Section 7.1(f) or (g) of the Receivable Sale Agreement
involving Buyer as debtor, then and in any such event the Senior Claimants shall
receive payment in full of all amounts due or to become due on or in respect of
the Aggregate Capital and the Senior Claim (including “Yield” as defined and as
accruing under the Receivables Purchase Agreement after the commencement of any
such proceeding, whether or not any or all of such Yield is an allowable claim
in any such proceeding) before Seller is entitled to receive payment on account
of this Subordinated Note, and to that end, any payment or distribution of
assets of Buyer of any kind or character, whether in cash, securities or other
property, in any applicable insolvency proceeding, which would otherwise be
payable to or deliverable upon or with respect to any or all indebtedness under
this Subordinated Note, is hereby assigned to and shall be paid or delivered by
the Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to the
Administrative Agent for application to, or as collateral for the payment of,
the Senior Claim until such Senior Claim shall have been paid in full and
satisfied.

 

6.             Amendments.  The terms of this Subordinated Note may not be
amended or otherwise modified without the prior written consent of the
Administrative Agent for the benefit of the Purchasers.

 

Exhibit V-2

--------------------------------------------------------------------------------


 

7.             GOVERNING LAW.  THIS SUBORDINATED NOTE HAS BEEN MADE AND
DELIVERED AT HOUSTON, TEXAS, AND SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND
DECISIONS OF THE STATE OF TEXAS.  WHEREVER POSSIBLE EACH PROVISION OF THIS
SUBORDINATED NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL
BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.

 

8.             Waivers.  All parties hereto, whether as makers, endorsers, or
otherwise, severally waive presentment for payment, demand, protest and notice
of dishonor.  Seller additionally expressly waives all notice of the acceptance
by any Senior Claimant of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Claimant upon the
subordination and other provisions herein provided.

 

9.             Assignment.  This Subordinated Note may not be assigned, pledged
or otherwise transferred to any party without the prior written consent of the
Administrative Agent, and any such attempted transfer shall be void; provided,
that, the Seller may pledge or otherwise grant a security interest in this
Subordinated Note to any lender or other creditor of the Seller.

 

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit V-3

--------------------------------------------------------------------------------


 

Schedule A

 

DOCUMENTS TO BE DELIVERED TO BUYER
ON OR PRIOR TO THE EFFECTIVENESS OF THIS AGREEMENT

 

1.                                       Executed copies of the Receivable Sale
Agreement, duly executed by the parties thereto.

 

2.                                       Certificate of the Secretary or
Assistant Secretary of each Originator (or, in the case of Ferrellgas, the
General Partner) certifying the incumbency and signatures of its officers who
are authorized to execute the Transaction Documents on its behalf and to which
it is a party and attaching each of the following:

 

(a)           Copy of the Resolutions of its Board of Directors, authorizing its
execution, delivery and performance of the Receivable Sale Agreement and the
other documents to be delivered by it thereunder.

 

(b)           Certificate of Limited Partnership or Incorporation of such
Originator certified by the Secretary of State of Delaware on or within thirty
(30) days prior to the date of the Receivable Sale Agreement.

 

(c)                                  A copy of its partnership agreement or
by-laws, as applicable.

 

3.                                       Good Standing Certificates for the
applicable Originator issued by the Secretaries of State of each jurisdiction
listed below:

 

i.              Delaware (Ferrellgas and Blue Rhino)

ii.             Kansas (Ferrellgas)

iii.            Texas (Ferrellgas)

iv.            Missouri (Ferrellgas)

v.             North Carolina (Blue Rhino)

vi.            California (Blue Rhino - to include tax certificate)

vii.           Ohio (Blue Rhino)

 

4.                                       Pre-filing federal tax lien and UCC
lien searches against Blue Rhino from the following jurisdictions:

 

a.             Delaware SOS and New Castle County, DE (judgment and tax liens)

b.             San Bernardino County, California and SOS (judgment and tax
liens)

c.             Marion County, Ohio and SOS (judgment and tax liens)

d.             Forsyth County, North Carolina and SOS (judgment and tax liens)

 

5.                                       Evidence that UCC-1 (or UCC-3)
financing statements have been or, contemporaneously with closing, will be filed
in all jurisdictions as may be necessary or, in the opinion of Buyer (or its
assigns), desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by the
Receivable Sale Agreement.

 

Schedule A-1

--------------------------------------------------------------------------------


 

6.                                       Evidence that proper UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person (other than the security interests contemplated by the Receivable
Sale Agreement) in the Receivables, Contracts or Related Security previously
granted by each Originator.

 

7.                                       A favorable opinion of legal counsel
for each Originator reasonably acceptable to Buyer (or its assigns) which
addresses such matters as Buyer (or its assigns) may reasonably request.

 

8.                                       A “true sale/true contribution” opinion
and “substantive consolidation” opinion of counsel for the Originators with
respect to the transactions contemplated by the Receivable Sale Agreement.

 

9.                                       A Certificate of a Responsible Officer
of each Originator certifying that no Termination Event or Potential Termination
Event exists as of the date of the Purchase or will result therefrom, and that
each of the representations and warranties made by such Originator in any of the
Transaction Documents to which it is a party is true and correct as of such
date.

 

10.                                 Executed copies of (i) all consents from and
authorizations by any Persons and (ii) all waivers and amendments to existing
credit facilities, that are necessary in connection with the Receivable Sale
Agreement.

 

Schedule A-2

--------------------------------------------------------------------------------